— Appeals by the defendant from three judgments of the Supreme Court, Westchester County (Molea, J.), rendered July 17, 2008, convicting him of criminal possession of a weapon in the second degree under indictment No. 07-00910, criminal possession of a controlled substance in the fifth degree under indictment No. 07-00923, and burglary in the first degree under indictment No. 07-01317, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Covello, Eng, Chambers and Sgroi, JJ., concur.